Title: From Thomas Jefferson to Benjamin Waterhouse, 21 August 1801
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello Aug. 21. 1801.
I had the pleasure of informing you on the 14th. inst. that I supposed the inoculation of the kine pox to have taken effect in two subjects. these were from the matter you were kind enough to send July 24. that of July 26. succeeded with 2. others. that of Aug. 1. with 4. on the 16th. inst. we inoculated from the 2. first subjects 15. others, 14. of whom very evidently have the infection, so that we have 20. now of my family on whom the disease has taken, besides some recent inoculations. some of them have slight fevers, headache, kernels under the arms, & one only has a very sore arm. most however experience no inconvenience; and have nothing but the inoculated pustule, well defined, moderately filled with matter, & hollow in the center. I have this day impregnated some thread, & half a dozen toothpicks, which I forward to Doctr. Gantt, who writes me that his inoculations all failed. Doctr. Wardlaw of this neighborhood has so much other business that he has been able to be with us only twice. however I expect that the extent of my experiment will encourage the neighborhood generally to engage him to introduce it in their families. to you they will be indebted for it, and I am sure they will be sensible of the obligation. accept assurances of my great esteem & respect.
Th: Jefferson
